Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias Bockmeyer et al (U. S. Patent Application: 2011/0039079, here after Bockmeyer), further in view of James J. Watkin et al (U. S. Patent Application: 2019/0243237, here after Watkins).
Claims 1-2, and 12 are rejected. Bockmeyer teaches a patterning (making structure) process, comprising the successive steps of:
a) preparing a solution of metalloid oxide precursor (tetraethoxysilane) [ 0079, 0080 lines 1-7, 0033-0037],
b) applying said solution onto a substrate to form a film [O080 lines 7-8],
d) applying a soft mould (silicone embossing die) onto said film to provide an assembly such that said film fills up the cavities of the mould [0080 lines 8-10, 0041, 0044, fig. 3],
e) thermally treating said assembly so as to rigidify the gel film thus obtained [0080 last 3 lines, claim 28, 0067, 0044],

g) curing said patterned gel so as to obtain a patterned metalloid oxide material on said substrate [0081, 0068]. Bockmeyer teaches adding titanium oxide particles [0079]. Although Bockmeyer does not clearly teach the process of patterning is nanoimprint lithography (NIL) process, however it uses stamp [0045] to make nano size structure(patterning) [0018], therefore it is nanoimprint lithography. Bockmeyer teaches the solvent is water (aqueous) [0079], but does not teach step c) of equilibrating the film with the atmosphere under adjusted solvent vapor pressure. Watkins teaches performing stamping (embossing) under relative humidity leads to smooth surface and thin films [0071, 0072, 0103]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making pattern as Bockmeyer teaches where the process is performed under humidity (e.g. 50%), because leads to smooth surface and thin films. Therefore, with humidity of 50%, the solvent uptake of the film is adjusted to 50% vol (by varying the vapor pressure in a volatile solvent at the vicinity of the gel during steps c) and d) wherein step d) maintaining the assembly under the vapor.
Claim 3 is rejected as Bockmeyer teaches the metalloid oxide precursor (tetraethoxysilane) is organics salt of at least one metalloid (silicon) [0079].
Claim 4 is rejected as Bockmeyer teaches the metalloid oxides is silicon oxide (hydrolysis converts tetraethoxysilane to silicon oxide) [0079-0080].
Claims 5 and 13 are rejected as Bockmeyer teaches the mould is manufactured from silicone elastomers [0080].

Claim 8 is rejected as Bockmeyer teaches the curing step is performed at a temperature of 200 °C [0068, 0076, and 0081].
Claim 9 is rejected as Bockmeyer teaches a patterned substrate obtainable by the process according to claim 1 [fig. 4].
Claim 10 is rejected as Bockmeyer teaches the limitation of claim 1 and also teaches forming a device for optical applications [abstract].
Claim 11: The process of claim 1, wherein the solvent uptake of the film is adjusted between 15 and 40% vol.
Claim 14 is rejected. Bockmeyer teaches a patterning (making structure) process, comprising the successive steps of:
a) preparing a solution of metalloid oxide precursor (tetraethoxysilane) [ 0079, 0080 lines 1-7, 0033-0037],
a’) of converting the metalloid oxide precursors into the metalloid oxide suspension [0079-0080] which in fact hydrolysis convert tetraethoxysilane to silicon oxide,
b) applying said solution onto a substrate to form a film [O080 lines 7-8],
d) applying a soft mould (silicone embossing die) onto said film to provide an assembly such that said film fills up the cavities of the mould [0080 lines 8-10, 0041, 0044, fig. 3],
e) thermally treating said assembly so as to rigidify the gel film thus obtained [0080 last 3 lines, claim 28, 0067, 0044],
Bockmeyer teaches adding titanium oxide particles [0079],

Claim 15 is rejected as Bockmeyer teaches step of g) curing said patterned gel so as to obtain a patterned metalloid oxide material on said substrate (after step f above) [0081, 0068].
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/22, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C second paragraph rejection of claim 7 has been withdrawn. 
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive. The applicant argues Watkins does not teach the humidity during steps c) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712